This appeal is from the final decree of the Circuit Court of Marshall County, sitting in equity, enjoining and restraining the appellant, defendant in the Circuit Court, from maintaining obstructions consisting of fencing on and across Oliver Street in the village of Grant in Marshall County, Alabama.
The appellant's contention here is that the map of the survey and plat, filed in the office of the Judge of Probate of Marshall County, Alabama, on February 25, 1928, fails to give "the bearings, length, width, and name of each street, as well as the number of each lot and block," and "the relation of the lands so platted or mapped to the government survey." Code of 1923, § 10357; Code 1940, Title 56, § 12.
While it appears that a copy of such plat and survey was made an exhibit to the *Page 64 
bill, and that said plat and survey were noted as part of the complainant's evidence in the case, the Register has not transcribed or reproduced the same in the record on this appeal; nor has such exhibit been sent up under Rule 47 of Supreme Court Practice. Code 1940, Tit. 7 Appendix, page 1023, Rule 47.
We must therefore assume that the plat and survey were in substantial compliance with the statute.
Affirmed.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.